Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 7, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160843-4(77)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DEPARTMENT OF LICENSING AND                                                                          Richard H. Bernstein
  REGULATORY AFFAIRS/UNEMPLOYMENT                                                                      Elizabeth T. Clement
  INSURANCE AGENCY,                                                                                    Megan K. Cavanagh,
                                                                                                                        Justices
           Appellee,
                                                                     SC: 160843
  v                                                                  COA: 342080
                                                                     Macomb CC: 2017-000125-AE
  FRANK LUCENTE,
           Claimant-Appellant,
  and
  DART PROPERTIES II, LLC,
             Employer-Appellee.
  _________________________________________

  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS/UNEMPLOYMENT
  INSURANCE AGENCY,
           Appellee,
                                                                     SC: 160844
  v                                                                  COA: 345074
                                                                     Wayne CC: 18-003162-AE
  MICHAEL HERZOG,
           Claimant-Appellant,
  and
  CUSTOM FORM, INC.,
             Employer-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of claimants-appellants to extend the time
  for filing their brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before September 9, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 7, 2020

                                                                               Clerk